Citation Nr: 1710038	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  15-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to basic eligibility for VA non-service connected disability pension benefits. 


REPRESENTATION

Appellant represented by:	Carol L Christensen, Individual Providing Representation Under Section 14.630


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Appellant served on active duty as a Merchant Marine during World War II from August 26, 1944, to October 31, 1944. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2015 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

The Appellant appealed the decision in June 2015.  A Statement of the Case was issued in September 2015.  The Appellant perfected an appeal to the Board in a September 2015 VA Form 9, and at the same declined a hearing before a Veteran's Law Judge.  After the receipt of additional evidence, a Supplemental Statement of the Case was issued in May 2016.  The case is properly before the Board.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

The Appellant's active service in the Merchant Marines was a total of less than 90 days. 


CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for VA nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. §§ 101, 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.351 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23, 356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159 ).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159 (b)(1) (2016), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.

VCAA notice is not required in this instance because the issue presented under this claim is solely one of statutory interpretation.  Thus, the claim is barred as a matter of law, and/or cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria

Basic entitlement to nonservice-connected disability pension benefits is warranted if all three of the following requirements are met: (1) The Veteran must have served in the active military, naval or air service for 90 days or more during a period of war; (2) The Veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct; and (3) The Veteran must meet the income and net worth requirements found in 38 C.F.R. §§ 3.23 and 3.274 (2016).  38 U.S.C.A. §§ 1502, 1521(j) (West 2014).

A veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.S. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).  Service in the active military, naval, or air service includes, inter alia, service in the United States Armed Forces; however, service in the Armed Forces does not include service in the United States Merchant Marine.  38 U.S.C.S. § 101(10) (2016).  However, service as a United States Merchant Seamen who service on blockships in support of Operation Mulberry or as a American Merchant Marines in oceangoing service during the period of armed conflict, December 7, 1941 to August 15, 1945, is considered active military service certified as such under Pub. L. 95-202.  38 C.F.R. § 3.7(x)(14) and (15) (2016); see also Pacheco v. West, 12 Vet. App. 36, 37 (1998) (discussing laws and regulations regarding recognition of certain limited Merchant Marine service as active-duty service for purpose of VA benefits); Pub. L. No. 95-202 § 401.   

Service department determinations as to the dates of service are binding on VA for the purposes of establishing service.  Notwithstanding compelling evidence to the contrary the Board must find that the dates on the DD-214 are accurate. Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203 (2016).

Analysis

The Appellant seeks entitlement to basic eligibility for VA non-service connected disability pension benefits based on his service as a Merchant Marine. 

The Appellant's DD-214 shows that under the provisions of Pub. L. 95-202, he serviced on active duty as a Merchant Marine from August 26, 1944, to October 31, 1944, a period of 67 days.  VA is bound by the information on the DD-214 absent compelling evidence that it is incorrect. 

The Appellant has noted that the DD-214 only counts his time serving on a ship.  He does not dispute the dates the DD-214 specifies as the dates he was on an oceangoing vessel.  However, he has stated that he believes his period of training and service on-shore should count towards the required 90 days of active service.  He provided evidence of enrollment as a Merchant Marine and on-shore service prior to August 26, 1944.  Nevertheless, the rule that allows for service as a Merchant Marine to be considered active duty service provides that only oceangoing service shall be considered active duty.  53 Fed. Reg. 2,775 (Feb. 1, 1988) ("the service of the 'American Merchant Marine in Oceangoing Service during the Period of Armed Conflict, December 7, 1941, to August 15, 1945,' shall be considered 'active duty' for the  purposes of all laws administered by [VA].").  Since DD-214 appears to have been produced in accordance with applicable regulations, the Appellant's reasoning for counting his additional service does not provide a compelling reason to disregard the dates on the DD-214.

As the Appellant's active duty service only totals 67 days, he does not meet the eligibility criteria for basic entitlement to nonservice-connected disability pension benefits.  Therefore, the Veteran's claim must be denied as a matter of law.

ORDER

Entitlement to basic eligibility for VA non-service connected disability pension benefits is denied



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


